JURISDICTION OF LAKE AREA PLANNING AND ZONING COMMISSION The jurisdiction of Lake Area Planning and Zoning Commissions established pursuant to the City-County Planning and Zoning Act, 19 Ohio St. 866.1 [19-866.1] (1971) et seq., is limited to a three mile perimeter from the normal elevation lake shoreline. The jurisdiction of Lake Area Planning and Zoning Commissions might be superseded, however, by that of a Metropolitan Area Planning Commission in those instances where the Commissions have been formed so as to have joint jurisdiction over a particular area.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: What is the limit of the jurisdiction of Lake Area Planning and Zoning Commissions established pursuant to the City-County Planning and Zoning Act, 19 Ohio St. 866.1 [19-866.1] (1971) et seq.? Title 19 Ohio St. 866.2 [19-866.2] (1961), as amended by Section 1, Ch. 329, Oklahoma Session Laws, 1963, was again amended by House Bill No. 738 in the 1965 legislative session, to add by Section 1 thereof, a jurisdictional limitation of a three mile perimeter from the normal elevation lake shoreline of any lake constructed by the United States Army Corps of Engineers or by the Grand River Dam Authority. House Bill 738, 1965 Session Laws, further provided at Section 2 thereof for the creation of a Lake Area Planning and Zoning Commission by resolution of the Board of County Commissioners of any county authorized to so create such a planning commission. House Bill 738, Section 2 was codified as Section 19 Ohio St. 866.36 [19-866.36] of Title 19 Ohio St. 1971. Section 866.36 [19-866.36], in part, provides: ". . . A Lake Area Planning and Zoning Commission may be formed to include all or any part of a county in which there is a lake constructed by the Corps of Engineers or by the Grand River Dam Authority regardless of the population of said county or the cities and towns therein. . ." As indicated in your letter, the two sections, Section 19 Ohio St. 866.2 [19-866.2] and 866.36 of the City-County Planning and Zoning Act initially might appear to be inconsistent and possibly contradictory. A careful analysis of each, however, reveals that Section 19 Ohio St. 866.2 [19-866.2] specifically defines the jurisdictional limitation of a Lake Area Planning and Zoning Commission while Section 866.36 contemplates the area which the Commission itself might encompass.  As a general rule of statutory construction, the object of interpretation of statutes is to reach the true intent and meaning of the Legislature. Becknell v. State Industrial Court, 512 P.2d 1180 (Okl. 1973). Also, as a general rule of statutory construction, a legislative act should be construed as a whole. Donelson v. Oldfield, 488 P.2d 1269 (Okl. 1971). Furthermore, it has been held that when two acts, or parts of acts, are susceptible of a construction which will give effect to both without doing violence to either, this construction should be adopted in preference to a construction which leads to the conclusion that there is conflict. In re Guardianship of Campbell, 450 P.2d 203 (Okl. 1966). Consequently, the two sections, Section 19 Ohio St. 866.2 [19-866.2] and 866.36, must be interpreted in a manner so as to be compatible, if possible.  The jurisdictional limitation set forth in Section 866.2 is clear and precise. While the Commission, pursuant to authority of Section 866.36 might be formed so as to encompass all or any part of a county in which there is a lake constructed by the Corps of Engineers or by the Grand River Dam Authority, the jurisdiction of the Commission is restricted to a three mile perimeter from the normal elevation lake shoreline of any such lake.  The jurisdiction of a Lake Area Planning and Zoning Commission might, in some instances, not be exclusive however. Your attention is directed to Attorney General's Opinion No. 69-310 which held that a Metropolitan Area Planning Commission has superseding authority over a Lake Area Planning and Zoning Commission in instances where both exist with jurisdiction over the same area.  It is the opinion of the Attorney General that the jurisdiction of Lake Area Planning and Zoning Commissions established pursuant to the City-County Planning and Zoning Act, 19 Ohio St. 866.1 [19-866.1] (1971) et seq., is limited to a three mile perimeter from the normal elevation lake shoreline. The jurisdiction of Lake Area Planning and Zoning Commissions might be superseded, however, by that of a Metropolitan Area Planning Commission in those instances where the Commissions have been formed so as to have joint jurisdiction over a particular area.  (William Don Kiser)